Citation Nr: 0927441	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-34 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for lower back disability, 
claimed as lower back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to April 
1954. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Honolulu, 
Hawaii, which denied service connection for lower back pain. 

In November 2006 a hearing was held at the RO by a Decision 
Review Officer and the transcript is of record. 

The Veteran initially requested a Board hearing but withdrew 
his request in December 2006. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

A lower back disability was not first shown during service or 
within the first post-service year, and the competent, 
credible evidence of record does not show that a current 
lower back disability is otherwise related to any disease or 
injury in service. 


CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability, claimed as lower back pain, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2005. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO cured the defect by 
sending a subsequent letter to the Veteran in March 2006 that 
specifically notified the Veteran regarding the assignment of 
disability ratings and effective dates for any grant of 
service connection.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service health records and examinations, 
assisted the Veteran in obtaining evidence, and afforded the 
Veteran the opportunity to give testimony before the Board. 
 At the November 2006 RO hearing the Veteran indicated he 
received treatment from a VA Clinic in Honolulu in the 
1970's.  The RO requested and received all treatment records 
from VA facilities, including the Pacific Islands Health Care 
System in Honolulu, Hawaii, for the period September 1954 to 
January 2007.  The record also contains records from Tripler 
Army Medical Center and the Queen's Medical Center.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran was not examined by VA in 
conjunction with this claim of service connection for a 
claimed lower back disability; however, no such examination 
is necessary in this case because there is no indication from 
a competent and credible source that the current disability 
is associated with the Veteran's service.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection also may be granted for 
arthritis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection connotes 
many factors, but basically, it means that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  A Veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303.  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The service health record lists various disabilities for 
which the Veteran received treatment in service but does not 
contain any reference to a back condition during service.  
The April 1954 discharge examination found the Veteran's 
spine to be normal with no defects noted.  VA and private 
treatment and examination reports from August 1954 to 
September 1959 relate to various gastrointestinal, 
genitourinary and skin complaints and treatment but make no 
reference to back complaints or abnormality.  A September 
1954 VA examination noted that there was no musculoskeletal 
disease or injury.

In November 2006 the Veteran testified that he injured his 
back in March 1952 doing heavy lifting but did not report it 
at the time because he felt it would affect his future 
employment prospects to have back complaints in his record.  
He reported that he was treated by Dr. T.W., a chiropractor, 
for a year or two during and after service for his back 
condition but that Dr. T.W. is now deceased and the records 
are not available.  The Veteran also reported that he was 
treated after service for his back condition by two 
physicians but that they are both deceased and the records 
are not available. 

A May 1990 VA lumbar spine x-ray report showed longstanding 
intervertebral disc degeneration at L5-S1 marginal 
osteophytes.  Private medical records reveal that a May 1991 
MRI found degenerative disc disease and mild stenosis at both 
the L4-5 and L5-S1 levels.  VA, service department and 
private medical records thereafter show complaints of back 
pain and assessments of degenerative joint and disc disease.  
In April 1998 Dr. W.O. evaluated the Veteran and found he had 
bilateral lower extremity pain and sensory changes with 
walking or standing due to his lumbar spinal stenosis.  Dr. 
W.O. related the Veteran's self reported history of back 
problems beginning in 1991 when he was golfing in Japan. 

A November 2006 lay statement from the Veteran's former 
neighbor reported that she was aware that the Veteran had 
back problems while he was serving his country.  A separate 
November 2006 lay statement from a childhood friend reported 
that he was aware that the Veteran injured his back in 
service and did not report his injury so he would not be 
disqualified from becoming a stevedore.  These statements 
refer only to the Veteran's service and do not provide any 
indication of continuing postservice symptoms or any basis 
for linking the current back disability to service.

The Veteran is currently diagnosed with lumbar spinal 
stenosis and degenerative disc and joint disease.  These were 
first shown in 1990 approximately 36 years after service.  As 
explained below, the competent and credible evidence does not 
show the onset of these spinal disorders in service or 
manifestations of degenerative joint disease within one year 
of service discharge.

The Veteran may genuinely believe that he has a lower back 
disability that began in service.  His factual recitation as 
to his current symptomatology is accepted as competent.  The 
Veteran is competent to state that he currently has lower 
back pain and he is competent to state that he had lower back 
pain in service that has continued to the present.  However, 
as a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his current degenerative disc and 
joint disease and whether it was in fact, incurred in 
service, many years prior.  As such, his views regarding 
causation are of little probative value and are outweighed by 
the lack of objective evidence.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a lower back disability 
during service or for 36 years after service, in this case is 
supported by affirmative evidence which tends to show that no 
such disorder was incurred during that time.  Such 
affirmative evidence consists of the separation examination 
report and postservice medical records of 1954 to 1959 which 
were negative for a lower back disability.  The fact that the 
1990 x-ray referred to longstanding degenerative disc disease 
does not serve to place the onset 36 years previously.

Finally, although the Veteran's statements regarding 
continuity of symptoms are considered competent, the 
credibility of his testimony and assertions and the lay 
statements must be weighed against the other evidence of 
record, which in this case include no objective findings or 
complaints in service and no objective findings of a lower 
back disability until 1990, 36 years after service.  He 
testified that he received treatment for back problems after 
service; however, treatment records from 1954 to 1959 refer 
to gastrointestinal, genitourinary and skin disorders; no 
reference was made to any back complaints or problems.  The 
1954 VA examination specifically noted no musculoskeletal 
disease or injury.  Similarly, medical records dated in 1961-
1962 and in the 1970's which he contended would show back 
treatment did not refer to any back complaints or 
disabilities.  He also testified that had he known he could 
claim service connection for his back, he would have done so.  
However, the record shows claims for service connection for 
unrelated disabilities in 1954 and 1956 so he knew that he 
could claim service connection for a disability when he got 
out of service.  Additionally, the Veteran's statements are 
not always consistent as he told Dr. W.O. in 1998 that his 
back problems began in 1991, not during service.  In a 
February 2007 statement the Veteran claimed that he 
complained of his back to Dr. A. at the 1954 examination.  
Dr. A's report, recorded at that time, not 50 years later, 
contains no such complaints, and the examination of the 
musculoskeletal system at that time further contains no such 
complaints.  After reviewing the Veteran's contentions and 
the medical records and statements, the Board concludes that 
the Veteran's assertions of back problems since service have 
no probative value because they are not credible.  

In sum, there is no competent and credible evidence of a 
chronic in-service lower back disability or that the 
Veteran's current lower back disabilities are related to any 
injury, disease or event in service.  Accordingly, service 
connection for a lower back disability is not warranted.

The preponderance of the evidence is against the claim of 
service connection for a lower back disability; there is no 
doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for lower back disability, 
claimed as lower back pain, is denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


